Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 10, and 16 have been amended in the response dated 7/30/2021.
Claims 2-9, 11-15, and 17-20 remain in a previous presentation. 
Claims 1-20 are currently pending. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-20 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-20, which is addressed below for 101 explanation purposes, recites: A method, comprising:

extracting a plurality of events from a plurality of electronic health records associated with a first patient;
analyzing the extracted plurality of events using the trained first set of one or more cognitive models to identify a plurality of stimulus events and a plurality of response events, comprising:
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and
classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder;
determining, using the trained first set of one or more cognitive models, an association between the first stimulus event and the first response event, based on determining that the first patient took the action in response to receiving the new information, wherein the action is clinically unrelated to the new information;
generating an (SR) variable for the first patient based at least in part on the determined association; and
training one or more predictive cognitive models based at least in part the generated SR variable.

The underlined text shown above relates to the abstract idea. The limitations cover the abstract idea(s) of a certain method of performing mental processes because it recites a 

Step 2A of the Alice/Mayo Test - Prong Two
A method, comprising:
training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables;
extracting a plurality of events from a plurality of electronic health records associated with a first patient;
analyzing the extracted plurality of events using the trained first set of one or more cognitive models to identify a plurality of stimulus events and a plurality of response events, comprising:
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and
classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder;
determining, using the first set of one or more cognitive models, an association between the first stimulus event and the first response event, based on determining that the first patient took the action in response to receiving the new information, wherein the action is clinically unrelated to the new information;
generating a stimulus-response (SR) variable for the first patient based at least in part on the determined association; and
training one or more predictive cognitive models based at least in part the generated SR variable.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception, for example the recitation of “training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables” “training one or more predictive cognitive models based at least in part the generated SR variable,” which merely generically claims machine learning, see, e.g., paragraphs [0014], [0043], and [0046] – [0047] of the present Specification. See MPEP 2106.05(f).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “extracting a plurality of events from a plurality of electronic health records,” which amounts to mere data gathering, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “associated with a first patient,” “wherein the new information relates to a first medical disorder,” and “wherein the action is clinically see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “extracting a plurality of events from a plurality of electronic health records,” which amounts to mere data gathering;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0014], [0043], and [0046] – [0047] of the present Specification disclose that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Furthermore, prior art indicates that cognitive models, in the form of machine learning, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028)
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “extracting a plurality of events from a plurality of electronic health records”
Independent claims 10 and 16 are nearly identical to claim 1, and are similarly rejected. Dependent claims 2-9, 11-15, and 17-20 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 2-8, 11-14, and 17-19 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 9, 15, and 20 also includes the additional elements of “a cognitive model,” which is construed similar to the “cognitive models” in the independent claims and does not provide a practical application or significantly more for the same reasons. 
Dependent Claims 2-9, 11-15, and 17-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receiving, feature of dependent Claims 6, 12 and 18), performing repetitive calculations (e.g. the “scheduling” and “determine” features of dependent Claims 4, 6, 9, 12, 15, 18 and 20), storing and retrieving information in memory (e.g. the “extract” feature of dependent Claim 2), and linking the abstract idea to a particular technological environment or field of use (e.g. the “correspond” and “indicate” features of dependent Claims 2-8, 11-15, and 17-19).

Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 9-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”) in view of U.S. Patent Publication No. 2017/0249434 to Brunner (“Brunner”).

Regarding claim 1, McNair discloses: 
A method, comprising (para. [0022]: the reference includes a method): 
extracting a plurality of events from a plurality of electronic health records associated with a first patient (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes); 
analyzing the extracted plurality of events using the trained1 first set of one or more cognitive models to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a cognitive model (see, e.g. [0046], the system includes “formal modeling”), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained2 first set of one or more cognitive models (para. [0046]: formal modeling), an association between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining as association because determining specific actions based on these criteria would require associating the criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating an SR variable for the first patient based at least in part on the determined association; and (para. [0056]: the method includes determining “specific actions,” construed as an SR variable, based on the condition and recommended treatments, construed as the association as described above)
training one or more predictive cognitive models based at least in part the generated SR variable. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a predictive cognitive model).
However, the method of McNair does not explicitly recite training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder. 
Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more cognitive models (para. [0047]: training an algorithm), based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; (para. [0047]: subjects known to belong to a disease class are used as training classifier)
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases.

Regarding claim 2, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the first event of the plurality of events corresponds to a laboratory measurement, wherein a corresponding value of the laboratory measurement is also extracted from the plurality of electronic health records. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record).

Regarding claim 3, McNair discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein the corresponding value of the laboratory measurement is outside of a normal range, and wherein the first event is identified as the first stimulus event. (McNair, para. [0063]: the patient data 2111, which includes lab results, can have defined “ranges or thresholds,” to analyze data and determine the “likelihood of a particular condition,” construed as an event outside of a normal range identified as a stimulus event. The disclosed “range” is being interpreted as a normal range, see, e.g. para. [0203])

Regarding claim 4, McNair discloses each of the limitations of claim 3, as discussed above, and further discloses:
wherein the second event of the plurality of events corresponds to scheduling a healthcare appointment, wherein the second event is identified as the first response event. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 5, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

Regarding claim 6, McNair discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 9, McNair discloses each of the limitations of claim 1 as discussed above, and further discloses: 
identifying a proposed healthcare plan; and using the one or more predictive cognitive models to determine a probable outcome of the proposed healthcare plan. (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan and probable outcomes).

Regarding claim 10, McNair discloses:
A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising (para. [0022]: the reference includes a computer implemented method): 
extracting a plurality of events from a plurality of electronic health records associated with a first patient (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes);
analyzing the extracted plurality of events using the trained3 first set of one or more cognitive models to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a cognitive model (see, e.g. [0046], the system includes “formal modeling”), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained4 first set of one or more cognitive models (para. [0046]: formal modeling), an association between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining as association because determining specific actions based on these criteria would require associating the criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating an SR variable for the first patient based at least in part on the determined association; and (para. [0056]: the method includes determining “specific actions,” construed as an SR variable, based on the condition and recommended treatments, construed as the association as described above)
training one or more predictive cognitive models based at least in part the generated SR variable. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a predictive cognitive model)
However, the method of McNair does not explicitly recite training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder. 
Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more cognitive models (para. [0047]: training an algorithm), based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; (para. [0047]: subjects known to belong to a disease class are used as training classifier)
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases.

Regarding claim 11, McNair discloses each of the limitations of claim 10 as discussed above, and further discloses:
 wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

claim 12, McNair discloses each of the limitations of claim 10, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 15, McNair discloses each of the limitations of claim 10, as discussed above, and further discloses:
identifying a proposed healthcare plan; and using the one or more predictive cognitive models to determine a probable outcome of the proposed healthcare plan. (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan and probable outcomes).

Regarding claim 16, McNair discloses:
A system comprising: (para. [0022]: the reference includes a system)
one or more computer processors; and (para. [0039]: the system includes one or more processors)
a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: (para. [0043]: the system includes memory comprising software instructions)
extracting a plurality of events from a plurality of electronic health records associated with a first patient; (para. [0055]: the method incudes extracting data from a plurality of electronic health records, such as a physician’s notes)
analyzing the extracted plurality of events using the trained5 first set of one or more cognitive models to identify a plurality of stimulus events and a plurality of response events, comprising (para. [0055]: the system 2130 includes applying a “solver agent, such as a type of healthcare agent” to the extracted data, construed as analyzing the plurality of events with a cognitive model (see, e.g. [0046], the system includes “formal modeling”), “to determine a patient's condition and recommended treatments,” construed as identifying a plurality of stimulus and response events): 
determining, using the trained6 first set of one or more cognitive models (para. [0046]: formal modeling), an association between a first stimulus event and a first response event (para. [0056]: the method includes determining specific actions based on patient data using the computing system 2130, construed as determining as association because determining specific actions based on these criteria would require associating the criteria), based on determining that the first patient took the action (para. [0060]: the patient data includes past patient actions) in response to receiving the new information, (para. [0065]: past actions include specifying how an action was executed) 
generating an SR variable for the first patient based at least in part on the determined association; and (para. [0056]: the method includes determining “specific actions,” construed as an SR variable, based on the condition and recommended treatments, construed as the association as described above)
training one or more predictive cognitive models based at least in part the generated SR variable. (para. [0062]: the method includes using feedback to update which models are selected in the future, construed as training a predictive cognitive model).
However, the method of McNair does not explicitly recite training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder. 
Brunner teaches that it is old and well known in the art of healthcare to include training a first set of one or more cognitive models (para. [0047]: training an algorithm), based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; (para. [0047]: subjects known to belong to a disease class are used as training classifier)
classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient (Brunner, [0039]: classifying a first event (brain tumor) based on new information, such as gait, activity, and sleep experimental data), wherein the new information relates to a first medical disorder (Brunner, [0039]: the brain tumor is a medical disorder); and 
classifying a second event of the extracted plurality of events as a first response event (Brunner, [0040]: Rett disorder), based at least in part on determining that the second event corresponds to an action taken by the first patient (Brunner, [0041]: in response to a patient action, such as participating in a clinical trial), wherein the action is clinically unrelated to the first medical disorder; (Brunner, [0040]: a clinical trial is unrelated to a brain tumor)
wherein the action is clinically unrelated to the new information (Brunner, [0040]: a clinical trial is unrelated to gait).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include training a first set of one or more cognitive models, based on one or more stimulus-response (SR) variables defined by a user, to define new SR variables; classifying a first event of the extracted plurality of events as a first stimulus event, based at least in part on determining that the first event corresponds to new information received by the first patient, wherein the new information relates to a first medical disorder; and classifying a second event of the extracted plurality of events as a first response event, based at least in part on determining that the second event corresponds to an action taken by the first patient, wherein the action is clinically unrelated to the first medical disorder, as taught by Brunner, in order to manage patient treatment because Brunner suggests this feature is beneficial to improving diagnosis on a broad range of diseases.

Regarding claim 17, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein at least one event of the plurality of events corresponds to a medical procedure or healthcare appointment being scheduled, completed, or cancelled. (McNair, para. [0117]: if necessary, a patient can be notified of the need for an appointment, allowing the patient to schedule the necessary appointment).

claim 18, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the first stimulus event corresponds to receiving a laboratory measurement relating to a first disorder, and the first response event corresponds to scheduling a healthcare appointment for a second disorder, wherein the first and second disorders are unrelated. (McNair [0060]: the method considers “patient data 2111,” such as lab results, construed as an event extracted from the electronic health record; and [0117]: if necessary, a patient can be notified of the need for an appointment for a particular disease or condition, which can be an unrelated condition (see, e.g., para. [0200], the system analyzes multiple unrelated conditions), and the patient would be altered to a change, such as a change in the risk score, for any of the conditions, allowing the patient to schedule the necessary appointment).

Regarding claim 20, McNair discloses each of the limitations of claim 16, as discussed above, and further discloses:
identifying a proposed healthcare plan; and using the one or more predictive cognitive models to determine a probable outcome of the proposed healthcare plan. (McNair paras. [0027]: the method includes producing an appropriate outcome and associated risk score (the method includes “recommended treatments,” see, e.g., [0088]), construed as a health plan and probable outcomes).


Claims 7, 8, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0193583 to McNair, et al. (“McNair”) in view of U.S. Patent Publication No. 2017/0249434 to Brunner (“Brunner”)in further view of U.S. Patent Publication No. 2004/0059714 to Larsen, et al. (“Larsen”).

Regarding claim 7 McNair discloses each of the limitations of claim 1, as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled. (Larsen, para. [0034]: storing past and future appointment information in memory for later use by the scheduling module).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.

Regarding claim 8, McNair discloses each of the limitations of claim 1 as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled. (Larsen, para. [0055]: Larsen teaches a procedures database 324, which contains records corresponding to procedures performed on a patient during his or her visits).


Regarding claim 13, McNair discloses each of the limitations of claim 10, as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled. (Larsen, para. [0034]: Larsen teaches storing past and future appointment information in memory for later use by the scheduling module).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.

Regarding claim 14, McNair discloses each of the limitations of claim 10, as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable 
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of procedures completed and a number of procedures scheduled. (Larsen, para. [0055]: Larsen teaches a procedures database 324, which contains records corresponding to procedures performed on a patient during his or her visits).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled, as taught by Larsen, in order to provide flexible decision support for complex scheduling requirements because Larsen suggests this feature is beneficial to provide every possible aid to schedulers in selecting the right visit type.

Regarding claim 19, McNair discloses each of the limitations of claim 16, as discussed above. However, the method of McNair does not explicitly recite wherein the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled.
Larsen teaches that it is old and well known in the art of healthcare that the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments scheduled. (Larsen, para. [0034]: Larsen teaches storing past and future appointment information in memory for later use by the scheduling module).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify method of McNair to include the SR variable indicates a ratio between a number of healthcare appointments completed and a number of healthcare appointments 

Response to Applicant’s Arguments
Applicant’s arguments, filed on 8/19/2021, with respect to the 35 USC § 101 rejection of claims 1-20 have been considered but are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims cannot be performed in the human mind, for example. Furthermore, the Applicant has merely reiterated previously stated arguments without making an attempt to address the comments in the Response to Applicant’s Arguments in the Non-Final Rejection dated 5/21/21. 
For the reasons set forth in the 35 USC § 101 rejection of claims 1-20 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 8/19/2021, with respect to the 35 USC § 103 rejection of Claims 1-20 have been considered, but are not persuasive.
The Applicant’s representative was notified that the art of record appeared to teach the amendments that were filed on 8/19/2021 during the interview held on 8/16/2021. 
Applicant argues that Brunner does not teach that information is received by the first patient. However, Brunner teaches that information, such as gait and activity is received by a patient in the form of a comprehensive profile or health avatar. See Brunner, paragraph 0039. As such, the argument is not persuasive. 

Applicant’s argument with respect to a smartphone application is unclear. It is unclear how Applicant is interpreting the term “unrelated.” In the case of Brunner, the brain tumor is unrelated to the clinical trial. However, it appears that under the Applicant’s interpretation, any data related to healthcare would be “related.” If this is the case, it is unclear what “new information” would be “unrelated.” Accordingly, the argument is not persuasive. 
Similarly, the Applicant’s argument with respect to “the first stimulus even” is unclear. However, it appears that the argument is moot in light of the amendments. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-20 above, the references cited in the rejection render amended claims 1-20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “training” is taught by Brunner, see below. 
        2 The “training” is taught by Brunner, see below.
        3 The “training” is taught by Brunner, see below. 
        4 The “training” is taught by Brunner, see below.
        5 The “training” is taught by Brunner, see below. 
        6 The “training” is taught by Brunner, see below.